N THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


AMRO ELANSARI,                : No. 101 MM 2015
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
ET AL.,                       :
                              :
             Respondents      :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2015, the Application for Extraordinary

Relief is DENIED.